UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER QUEIROZ,

                                Plaintiff,

                    -against-                                    21-CV-4173 (LTS)

                                                                CIVIL JUDGMENT
THE STTE OF NEW YORK; THE
DEPARTMENT OF CORRECTION,

                                Defendants.

         Pursuant to the order issued June 29, 2021, dismissing the complaint without prejudice,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 29, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
